Citation Nr: 1454933	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  07-13 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a service-connected scar, base of the left thumb, status post release of extensor tendon for tenosynovitis (De Quervain's disease).  

2.  Entitlement to an initial compensable rating for a service-connected scar, back of the right hand.  

3.  Entitlement to an initial compensable rating for a service-connected scar, ring finger of the left hand.  

4.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO granted service connection for the issues on appeal and assigned noncompensable ratings for all three scars and bilateral hearing loss effective May 9, 2005.  In an April 2006 rating decision, the RO granted a 10 percent rating for the service-connected scar of the left thumb effective from May 9, 2005.  The Veteran thereafter disagreed with the disability ratings assigned and this appeal ensued.  The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in April 2007.        

In June 2013, the Board issued a decision and indicated in the introduction and findings of fact that the Veteran desired to withdraw several of the issues listed on the cover page of this decision.  However, the Board failed to include all of the issues in the conclusions of law and the Board failed to include any of the issues in the order.  In March 2014, the Appeals Management Center issued a supplemental statement of the case with regard to the increased rating claims for the three scars and bilateral hearing loss.  As such, the Board will proceed with an adjudication of these issues.  

At the time of the June 2013 decision, the Board also remanded the issues of entitlement to service connection for right and left knee disabilities.  In a March 2014 rating decision, service connection for right and knee disabilities was granted.  Consequently, the issues of entitlement to service connection for right and left knee disabilities are no longer before the Board.  

FINDINGS OF FACT

1.  The Veteran's claims for service connection for scars of the base of the left thumb, back of the right hand, and ring finger of the left hand were received in May 2005, and neither he nor his representative has requested review under the revised skin regulations that became effective October 23, 2008. 

2.  The Veteran's scar, base of the left thumb, status post release of extensor tendon for tenosynovitis (De Quervain's disease) was superficial and painful; the scar did not result in compensable limitation of motion. 

3.  The evidence of record did not show that the scar of the back of the right hand was deep, superficial and painful, or unstable; the scar has not been shown to limit the functioning of any body part.  

4.  The evidence of record did not show that the scar of the ring finger of the left hand was not deep, superficial and painful, or unstable; the scar has not been shown to limit the functioning of any body part.  

5.  For the period prior to August 2, 2010, the Veteran's hearing loss was manifested by no worse than level I hearing in the right ear and level II hearing in the left ear.

6.  For the period since August 2, 2010, the Veteran's hearing loss was manifested by no worse than level IV hearing in the right ear and level IV hearing in the left ear.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for a scar, base of the left thumb, status post release of extensor tendon for tenosynovitis (De Quervain's disease) is denied.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1-4 .10, 4.118, Diagnostic Codes (DCs) 7801, 7802, 7804, 7805 (2005).

2.  A compensable rating for a scar, back of the right hand is denied.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1-4 .10, 4.118, DCs 7801, 7802, 7804, 7805 (2005).

3.  A compensable rating for a scar, ring finger of the left hand is denied. 38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1-4 .10, 4.118, DCs 7801, 7802, 7804, 7805 (2005).

4.  Prior to August 2, 2010, criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2014).

5.  As of August 2, 2010, the criteria for a 10 percent rating for bilateral hearing loss were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All available service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration have been obtained.  

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file).  The examiners had access to the Veteran's claims file and reported a full and accurate knowledge of his disabilities and contentions, and grounded the findings on objective testing and the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the examiner at the most recent VA examination found that the Veteran's bilateral hearing loss would have significant effects on his occupational activities.  The examiners of record also reviewed the claims file which included information as to the types of problems his bilateral hearing loss caused.  As such, it is clear that the examiners addressed the functional effects caused by the Veteran's bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).   

Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  Additionally, there has been no allegation that the Veteran's service-connected disabilities have worsened since the most recent VA examinations.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (explaining that the requirement of a "contemporaneous" examination does not require a new examination based upon the mere passage of time).  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Ratings

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, a staged rating is being assigned for the Veteran's bilateral hearing loss, based on a showing of worsening in hearing acuity during the course of the Veteran's appeal.

A.  Scars

During the course of the claim, the criteria for evaluating scars, under DCs 7800-7805, were revised effective October 23, 2008.  However, the revised regulations were specifically limited to claims filed on or after October 23, 2008, unless a veteran specifically requested a review under the revised regulations.  Here, the Veteran's initial claim (from which the initial rating action stems) for service connection was received in 2005, and there is no indication that either he or his representative has requested review under the revised regulations.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, are for application. 

At the time the Veteran filed his claim, scar ratings were provided under DCs 7800-7805.  Under these applicable regulations, 10 percent ratings are assigned for scars, not affecting the head, face, or neck, that 1) are deep and cover an area exceeding 6 sq. in. (39 sq. cm.) (a deep scar is one associated with underlying soft tissue damage); 2) cause limited motion and cover an area exceeding 6 sq. in.; 3) are superficial, do not cause limited motion, and cover an area of 144 sq. in. or greater (a superficial scar is one not associated with underlying soft tissue damage); 4) are superficial and unstable (an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar); or 5) are superficial and painful on examination.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803, 7804 (2005). 

Higher ratings may be assigned where the scar is either deep or caused limitation of motion and covered an area exceeding 12 sq. in. 38 C.F.R. § 4.118, DC 7801 (2005).  Alternatively, scars may be rated based on the limitation of function of an affected part.  38 C.F.R. § 4.118, DC 7805.

i. Base of the Left Thumb

For historical purposes, the Veteran was granted service connection for his scar, base of the left thumb, status post release of extensor tendon for tenosynovitis (De Quervain's disease) in a March 2006 rating decision under Diagnostic Code 7805 for limitation of motion of the affected part.  38 C.F.R. §4.118.  A noncompensable rating was assigned effective from May 9, 2005.  In an April 2006 rating decision, the disability rating assigned for the scar was increased to 10 percent under Diagnostic Code 7804 for superficial and painful scars.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

A review of the Veteran's service treatment records (STRs) reveals that the Veteran was treated with an operative procedure of release of the extensor tendon for DeQuervain's disease of the left thumb in March 1968.  Following the procedure, the wound was closed with nylon stitches.  

At an April 2006 VA examination, the Veteran reported that in the prior five years his scar had become more painful and was a constant discomfort.  He indicated that if you touched the scar he would experience radiation of discomfort upto the left shoulder.  He reported trouble gripping objects beginning five years earlier.  He denied missing any work as a result of his scar.  Physical examination revealed that the scar on the base of the left thumb measured approximately 4-centimeters (cm).  The examiner indicated that the scar was well-healed and barely visible with no keloid formation.  The examiner reported that the scar was not attached to the deep structures.  The Veteran reported subjective pain with palpation radiating to the left shoulder.  The examiner noted that there are no nerve structures of a sensory fashion that would cause pain on the surface with light touch that would radiate from the thumb to the left shoulder.  The examiner indicated that the Veteran could touch the thumb tip to the second, third, and fourth fingers without difficulty and he had to strain to touch the fifth finger but there was no gap.  When attempting to touch the tip to the transverse crease of the palm there was a one inch gap but no gap when the thumb pad attempted to touch opposing fingers.  Muscle strength was noted to be 4/5.    

At an April 2007 hearing before a DRO, the Veteran testified that his left thumb gave him the most trouble.  He indicated that he needed surgery for De Quervain's.  He did not specify any symptoms related to his thumb.  

A review of the Veteran's VA treatment reports reflects that he was assessed with thumb osteoarthritis in February 2007.  He received a Kenalog injection at the base of the thumb.  In April 2007, he reported pain with movement and decreased grip strength.  He was noted to have pain with active range of motion of the thumb.  

At a June 2007 VA examination, the Veteran was noted to have a scar on the left wrist.  Although the Veteran's service-connected scar was noted to be of the left thumb, at a February 2010 VA examination, the Veteran's scar was noted to be on the volar aspect of the forearm to the base of the left thumb.  The scar was also reported to be of a similar size as that noted at the 2006 VA examination.  Therefore, the Board will assume that the examiner's findings pertain to the service-connected scar of the left thumb.  The scar was noted to be on the posterior surface of the left wrist.  Physical examination revealed that the scar measured 0.1 by 4.5 cm.  The scar was noted to be flat, mildly hypopigmented, and of normal texture with no tissue loss, induration, or inflexibility.  There was no tenderness to palpation, no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over the scars.  

At a February 2010 VA examination, the Veteran reported pain in his thumb daily with occasional swelling.  He indicated that it was hard to open or hold things without dropping them.  Physical examination revealed that the scar of the left thumb was well-healed on the lower volar aspect of the forearm to the base of the left thumb.  The examiner indicated that there was tenderness proximal to the thumb and first metacarpal.  There was no swelling and capillary circulation was normal.  The Veteran was able to touch the tip of his thumb to the other four digits and he was able to flex the lateral four digits to touch the proximal palmar creases.  The examiner indicated that range of motion testing was performed on two occasions with complaints of pain.  

At a July 2010 VA examination, the Veteran reported pain and a lack of range of motion of the left thumb.  Physical examination revealed that the scar measured 4.5 by 0.1 cm.  The scar was noted to be superficial with no inflammation, no edema, no keloid formation, and no other disabling effects.  The examiner indicated that the scar had no significant effect on his occupation and does not inhibit him from seeking gainful employment.  

Here, the Veteran's scar of the base of the left thumb is not deep, as there is no medical indication, nor lay allegation, that the scar is associated with underlying soft tissue damage.  While the evidence suggests some limitation of motion of the thumb noted at the examination in 2006, the scar did not cover an area exceeding 12 square inches.  At the February 2010 VA examination, the Veteran was able to touch the tip of his thumb to the other four digits and at July 2010 VA examination, the examiner indicated that there were no other disabling effects from the scar.  The scar was also not unstable, as no evidence has been presented suggesting that he experienced frequent loss of covering of skin over the scar.  Consequently, a rating in excess of 10 percent is not warranted under DCs 7801-7804.  

As scars may be rated based on the limitation of function of an affected part under DC 7805, the Board will also consider whether the Veteran warrants a higher rating for his left thumb scar under any of the DCs related to limitation of motion of the thumb.    

The relevant DCs pertaining to the thumb are DC 5224 and DC 5228 which pertain to ankylosis of the thumb and limitation of motion of the thumb, respectively.  38 C.F.R. § 4.71a.   

Under DC 5224, a 10 percent rating is assigned for favorable ankylosis and a 20 percent rating is assigned for unfavorable ankylosis.  In this case, there is no evidence that the Veteran's thumb is ankylosed.  Neither the Veteran nor the medical evidence of record suggests that the Veteran's thumb scar results in favorable or unfavorable ankylosis of the thumb and as such a higher rating is not warranted under this DC.  In fact, the Veteran has been shown on examination to be able to touch his thumb to his other fingers, supporting the conclusion that it is not ankylosed.  

Under DC 5228, a noncompensable rating is assigned for a gap of less than one inch between the thumb pad and the fingers with the thumb attempting to oppose the fingers; a 10 percent rating is assigned for a gap of one to two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers; and a 20 percent rating is awarded for a gap of more than two inches between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  In this case, there was no gap when the thumb pad attempted to touch the opposing fingers at the 2006 and February 2010 VA examinations.  Consequently, a rating in excess of 10 percent is not warranted under this DC.  

In sum, the Veteran's scar of the base of the left thumb does not warrant a rating higher than 10 percent at any time during the pendency of the appeal under any relevant DCs.  

ii.  Scar, Back of the Right Hand

For historical purposes, the Veteran was granted service connection for his scar, back of the right hand in a March 2006 rating decision under Diagnostic Code 7805 for limitation of motion of the affected part.  38 C.F.R. §4.118.  A noncompensable rating was assigned effective from May 9, 2005.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

At an April 2007 hearing before a DRO, the Veteran testified that he received an injection in the right hand.  The Veteran testified that he needed to have surgery on his right hand but he was unsure if the surgery was due to the scar.  

A review of the Veteran's VA treatment reports reflects that the Veteran underwent injections into the third fingers of both hands on several occasions in 2007.  However, this treatment does not appear to be related to the Veteran's scar.  The Veteran was noted to have bilateral "trigger fingers."  

At a June 2007 VA examination, the Veteran was noted to have a scar of the right medial hand extending superior from the base of the second finger measuring 0.1 by 5.0 cm.  The examiner also noted a scar of the right medial hand superior to the little finger measuring 0.5 by 2.5 cm.  The scar was noted to be flat, mildly hypopigmented, and of normal texture with no tissue loss, induration, or inflexibility.  There was no tenderness to palpation, no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over the scars.  

At a July 2010 VA examination, the Veteran's scar was noted to measure 1.5 by 0.1 cm and barely visible.  There was no skin breakdown and no report of pain.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema, no keloid formation, and no other disabling effects.  The examiner indicated that the scars had no significant effects on the Veteran's occupation and did not inhibit him from seeking employment.  

Here, the Veteran's scar of the back of the right hand is not deep, as there is no medical indication, nor lay allegation, that the scar is associated with underlying soft tissue damage.  The scar does not cause limitation of motion, as the examiner stated that there were no other disabling effects from the scar.  The Veteran did not report pain at the examinations of record.  The scar was also not unstable, as no evidence has been presented suggesting that he experienced frequent loss of covering of skin over the scar.  Consequently, a compensable rating is not warranted under any of the DCs pertaining to scars.  

iii.  Scar, Ring Finger of the Left Hand

For historical purposes, the Veteran was granted service connection for his scar, ring finger of the left hand in a March 2006 rating decision under Diagnostic Code 7805 for limitation of motion of the affected part.  38 C.F.R. §4.118.  A noncompensable rating was assigned effective from May 9, 2005.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

At an April 2007 hearing before a DRO, the Veteran testified that his scar is tender and numb and resulted in his inability to grasp things normally.  

At a June 2007 VA examination, the Veteran was noted to have a scar of the left fourth (ring) finger which measured 0.1 by 3.0 cm.  The scar was noted to be flat, mildly hypopigmented, and of normal texture with no tissue loss, induration, or inflexibility.  There was no tenderness to palpation, no adherence to underlying tissue, no limitation of motion or loss of function, no underlying soft tissue damage, and no skin ulceration or breakdown over the scars.  

At a July 2010 VA examination, the Veteran's scar of the left right finger was noted to measure 1.5 cm by 0.1 cm.  There was no skin breakdown and no report of pain.  The scar was not painful, had no signs of skin breakdown, was superficial, had no inflammation, no edema, no keloid formation, and no other disabling effects.  The examiner indicated that the scars had no significant effects on the Veteran's occupation and did not inhibit him from seeking employment.  

Here, the Veteran's scar of the ring finger of the left hand is not deep, as there is no medical indication, nor lay allegation, that the scar is associated with underlying soft tissue damage.  The scar does not cause limitation of motion or function, as the examiners of record stated that there were no other disabling effects from the scar.  The Veteran did not report pain at the examinations of record.  The Veteran testified that he had "numbness" and "tenderness" and reduced grip strength.  However, objective testing did not reveal pain on examinations or any other functional impairment.  The scar was also not unstable, as no evidence has been presented suggesting that the Veteran experienced frequent loss of covering of skin over the scar.  Consequently, a compensable rating is not warranted under any of the DCs pertaining to scars.  

B.  Bilateral Hearing Loss

For historical purposes, the Veteran was granted service connection for his bilateral hearing loss in a March 2006 rating decision under Diagnostic Code 6100 for sensorineural hearing loss.  38 C.F.R. §4.85.  A noncompensable rating was assigned effective from May 9, 2005.  The Veteran disagreed with the rating assigned, and this appeal ensued.  

Ratings for defective hearing range from 0 percent to 100 percent, based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral, to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  That numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b). 

Associated with the claims file are voluminous VA and private treatment reports.  The records do not include pertinent findings relative to rating the Veteran's service-connected hearing loss.  

Private treatment reports from Tri-City Audiology include two uninterpreted audiograms dated in June and September 2001, respectively.  The June 2001 audiogram includes a diagnosis of bilateral sensorineural hearing loss.  

At a July 2005 VA audiological examination, audiometric testing revealed puretone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

30
35
50
70
LEFT

45
50
60
70

The average decibel loss in the right ear was 46; the average decibel loss in the left ear was 56.  Speech testing revealed speech recognition ability of 96 percent in the right ear and 92 percent in the left ear.

At the April 2007 hearing before a DRO, the Veteran testified that he has difficulty hearing and reads lips to assist in communicating with people.  He indicated that he had not purchased hearing aids on his own due to the high cost but that he was going to try to get hearing aids through VA.  He stated that his family has to raise their voices and practically yell at him to get him to hear them.  The Veteran also testified that his grandchildren get frustrated by his inability to hear and stop talking to him because of this fact which he finds to be very upsetting.  The Veteran testified that he stopped working 1997 due to his knees and officially retired in 1998.  

Associated with the claims file are private and VA treatment records submitted by the Social Security Administration.  The VA and private records are duplicative of other records contained in the claims file.  A disability determination and transmittal dated in October 2007 indicates that the Veteran was in receipt of disability benefits for a primary diagnosis of other and unspecified arthopathies and a secondary diagnosis of osteoarthrosis and allied disorders effective since January 1, 2007.  

At a September 2007 VA audiological examination, audiometric testing revealed puretone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
55
70
LEFT

55
60
70
70

The average decibel loss in the right ear was 53; the average decibel loss in the left ear was 64.  Speech testing revealed speech recognition ability of 96 percent in the right ear and 96 percent in the left ear.

At an August 2010 VA audiological examination, audiometric testing revealed puretone thresholds:




HERTZ




1000
2000
3000
4000
RIGHT

35
50
55
70
LEFT

55
55
70
70

The average decibel loss in the right ear was 53; the average decibel loss in the left ear was 63.  Speech testing revealed speech recognition ability of 80 percent in the right ear and 80 percent in the left ear.  The Veteran indicated that when he was working he worked in an office setting for a phone company and a rental company.  The examiner indicated that the Veteran's hearing loss would have significant effects on his occupational activities due to decreased hearing but hearing loss would not preclude his being employed.  

A review of the July 2005 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level I in the left ear.  38 C.F.R. § 4.85, Table VI.  Neither the Veteran's right nor left ear qualifies as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86. 

The combination of level I and level I corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating. 

A review of the September 2007 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level I hearing in the right ear and level II in the left ear.  38 C.F.R. § 4.85, Table VI.  Of note, the Veteran's right ear did not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  However, his left ear was shown to have a decibel loss of at least 55 at 1000 through 4000 Hertz.  As such, using Table VIA, a level V is warranted for the left ear.

The combination of level I and level V corresponds to a 0 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 0 percent rating. 

A review of the August 2010 audiometric examination, and using the speech discrimination scores from the audiogram, correlates to level IV hearing in the right ear and level IV in the left ear.  38 C.F.R. § 4.85, Table VI.  Of note, the Veteran's right ear did not qualify as an exceptional pattern of hearing loss.  38 C.F.R. § 4.86.  However, his left ear was shown to have a decibel loss of at least 55 at 1000 through 4000 Hertz.  As such, using Table VIA, a level V is warranted for the left ear.


The combination of level IV and level V corresponds to a 10 percent disability rating.  38 C.F.R. § 4.85, Table VII.  The ratings for disability compensation for hearing loss are determined by the mechanical application of the criteria in Table VI and Table VII.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In the Veteran's case, that results in a 10 percent rating since August 2, 2010, the date of his most recent VA audiological examination.   

Consequently, based on the results of the examination of record, the Board concludes that the Veteran's bilateral hearing loss is consistent with no more than a 0 percent rating for the period prior to August 2, 2010, and no more than a 10 percent rating for the period since August 2, 2010.   

C.  Extraschedular Considerations

The Board has additionally considered whether referral for consideration of an extraschedular rating is warranted.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

Here, the Board will not endeavor to discuss whether the symptoms of the Veteran's service connected scars that are currently on appeal are adequately contemplated by the schedular ratings that are assigned.  The reason for this is that even if it were found that the first step of the Thun analysis were answered in the positive, it would still not be found that there was an exceptional disability picture with regard to any of the disabilities on appeal that exhibited any of the "governing norms" of an extraschedular rating.  That is, the service connected scars on appeal have not resulted in any hospitalization, and they have not been shown to cause "marked" interference with employment.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court of Appeals for Veterans Claims (Court) held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  

In the present case, the Board has considered the complaints of difficulties understanding people.  However, the schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  The Veteran's complaints concern diminished auditory acuity and speech recognition.  Diminished auditory acuity and speech recognition testing are the foundation of the schedular criteria.  

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veterans' Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  

Here, the schedular evaluation for the Veteran's hearing loss disability is not inadequate.  The Veteran's primary complaint is hearing difficulty.  However, diminished auditory acuity is the foundation of the schedular rating.  The Veteran does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Veteran has not, however, alleged that she is unemployable solely on account of any of the service-connected disabilities on appeal.  Moreover, the evidence indicates that the Veteran was granted a TDIU based on his other service-connected disabilities for the period from May 9, 2005, to January 25, 2012, and since February 22, 2014.  Thus, the Board finds that Rice is inapplicable since there is no evidence or allegation of unemployability due solely to any of the Veteran's service-connected scars or bilateral hearing loss on appeal.


ORDER

An initial disability rating in excess of 10 percent for a service-connected scar, base of the left thumb, status post release of extensor tendon for tenosynovitis (De Quervain's disease) is denied.  

An initial compensable disability rating for a service-connected scar, back of the right hand is denied.  

An initial compensable rating for a service-connected scar, ring finger of the left hand is denied.  

Prior to August 2, 2010, entitlement to an initial compensable rating for service-connected bilateral hearing loss is denied.  

As of August 2, 2010, a 10 percent rating for service-connected bilateral hearing loss is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MATTHEW BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


